Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 16/634812 
    
        
            
                                
            
        
    

Parent Data16634812, filed 01/28/2020 is a national stage entry of PCT/IN2018/050590, International Filing Date: 09/12/2018claims foreign priority to 201721032630, filed 09/14/2017




Status of Claims
Claims 8-21 are pending.
Claims 8-16 were examined,
Claims 17-21 were withdrawn from consideration as non-elected invention.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/28/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 8-16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Coss et al. (WO 00/64921, IDS dated 01/28/2020), and (US Patent 4148810).   These reference discloses extraction from milk fat by calcium chloride which embraces Applicants claimed invention.
	
Determining the scope and contents of the prior art (MPEP 2141.01)

Coss et al. (WO 00/921A2, IDS dated 01/28/2020) teaches isolating and purifying phytosterols (which is a form of cholesterol) by addition of metal salt i.e. anhydrous calcium chloride which forms a complex and further the complex is washed with solvent which comprises ketone.  It teaches a process for isolating and purifying phytosterols from a wood or plant source which comprises extracting from the source c concentrated extract comprising phytosterols and a hydrocarbon; adding to this extract a metal salt which forms a complex with the phytosterols; separating the complex from the hydrocarbon; washing the complex with a solvent mixture comprising one or both of a hydrocarbon and a ketone to form a washed complex; hydrolyzing the washed complex; and separating the phytosterols therefrom wherein the metal salt is anhydrous calcium chloride (See abstract and claims).  See lines 3-9, 1-1-14, Pages 6-7, Summary of Invention).
In regards to metal salts Cross et al. teaches metal salts calcium chloride, calcium bromide or derivatives thereof (claim 6), it teaches the metal salt is anhydrous calcium chloride. (Claim 7).  Coss et al.  teaches that the core of the present invention is a novel complexation-hydrolysis purification process that generally comprises the steps (1).taking the product of the extraction phase, for example, the concentrated extract comprising phytosterols, (it may applied to cholesterol) and a hydrocarbon and adding thereto a metal salt (which is calcium chloride) in order to form a complex between the metal salt and the phytosterol (can be applied to cholesterol).  See lines 10-20, page 11).  Coss et al. teaches anhydrous calcium salt (CaCl2) on page 12, lines 1-12).
In regards to molar range 1:2 to 1:12, as in claim 9, a person skilled in the art would find a suitable amount of metal salt such as calcium chloride as needed.  In absence of any unexpected results of a particular ratio, it is considered obvious to add anhydrous calcium chloride to milk or fat depending on the expected amount and richness of cholesterol in the milk or fat.  A person of ordinary skill in the art would have been motivated to use the particular amounts herein for making a pharmaceutical composition because it is a matter of optimization of result affecting parameters to find an optimal amounts of the compounds, the optimization of a result effective parameter. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). 
	In regards to claims 12-15, drawn to separating cholesterol by solvents which includes organic solvents, Coss teaches hydrocarbons such as acetone, methyl ethyl ketone, and hexane or petroleum ether.  (Lines 14-19, page 12 and claims 6-14 of Coss et al.). 

Ascertaining the differences between the prior art and the claims at issue

Coss et al. does not explicitly teach the temperature as in instant claim 10 and 11. 

	In regard Struve, Alfred (US Patent 4148810) D3 teaches method for isolating sterols from the distillation residue of fat processing which involves addition of calcium chloride and a small amount of aprotic solvent selected from the group consisting of methanol and water to the solution in amounts sufficient to form an adduct of calcium chloride with sterol, heating the solution at a temperature preferably at 20°-100° C, and for a time sufficient to form an adduct of calcium chloride with sterol further separating the adduct and then decomposing it to the free sterol, and recovering the sterol wherein the weight ratio of sterol to calcium chloride for adduct formation is 1:0.5 to 1:2(abstract ,claim l and col 2 lines 39-47).   
	In regards to claim 16, Struve, that the purity of sterol can be greater than 95%, where claim 16, purity is ranging from 95-98% based on HPLC.  Since Struve teaches 95% pure, which overlaps with claimed range.  It would have been obvious to one skilled in the art a t the time the invention was filed to increase the purity of cholesterol from 95-98%.   It would have been obvious to one skilled in the art at the time the invention was filed to extract or isolate cholesterol from milk fat by heating with calcium chloride various steps as claimed.   The process of as instantly claimed was considered obvious.   

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to 

Example 1 drawn to cholesterol from milk fat shows milk fat (100gms) and anhydrous calcium chloride (8.5gms) were heated at 80°C for 2-4 hours. The reaction mass was cooled to 45°C and maintained at same temperature for 1Shours. The reaction mass was filtered at 45°C, and the solid.  Specification discloses ranges of claims 10 and 11 on page 6 of the specification.  It would have been obvious to one skilled in the art at the time the invention was filed to adjust the heating temperature depend on various factors such as amount milk fat which is will be treated by calcium chloride.  For 100 mgs it was 80C for 2-4 hours.  If higher amounts will be used than the temperature and duration of the heating will be adjusted as needed.  Therefore, a person skilled in the art would find appropriate temperature for the said process as claimed.  
	It was decided that administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Response to Remarks

Applicant’s response to restriction requirement dated 09/22/2021 is acknowledged.  Applicant elects the process of Group I, claims 8-16.  Applicants elected example 1 as species. There was only one example in the specification.  The restriction is now made final. 
	Applicant’s arguments were fully considered but were not found persuasive.  Applicant’s arguments in regards to groups II and III were not found reasonable because group is drawn to synthesis of vitamin D as presented in claims 17-21.  These groups are completely different.  A search required for claim 8-18 will not require by claim s 17-21.  Examiner has indicated that the application contains the following inventions:

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628